Citation Nr: 1037242	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed secondary to a bilateral foot disability.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of November 
2002, which denied service connection for a bilateral foot 
condition, as well as service connection for degenerative changes 
of the cervical and lumbar spine.  The appeal was remanded in 
October 2007; in the course of appellate development, service 
connection for a bilateral foot disorder, Taylor bunions, was 
granted, thus satisfying the appeal as to that issue.  Because 
the lumbar and cervical spinal segments are rated as separate 
disabilities under the rating schedule, and because the most 
recent examination included a finding of degenerative disc 
disease, the Board has reframed the remaining issues as set forth 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the issues on appeal originally included service 
connection for a bilateral foot condition, as well as for 
degenerative changes of the back and neck, which the Veteran 
claimed as secondary to the bilateral foot condition.  Although, 
at that time, service connection was not in effect for a foot 
condition, service connection for the bilateral foot condition 
was granted in a June 2010 rating decision.  The VCAA notices 
provided to him did not contain the requirements for service 
connection on a secondary basis.  Specifically, service 
connection may be granted on a secondary basis for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established for a disorder which 
is aggravated by a service-connected disability; compensation may 
be provided for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2009); see Allen v. Brown, 8 
Vet. App. 374 (1995).

In addition, although he was afforded an examination in March 
2010, which provided many detailed findings regarding his current 
symptomatology, the opinion as to diagnoses and whether the 
degenerative changes of the cervical and lumbar spine were caused 
or aggravated by the bilateral foot condition is inadequate.  
Specifically, the opinion was that it was unlikely that the 
Veteran's back pathology was causally related to his "military 
service."  In the rationale, the examiner noted that the 
"[f]irst mention of spine pain was in January 1980."  The 
source of this statement is a mystery; the Veteran entered onto 
active duty in January 1980, no back or neck complaints were 
noted in the service treatment records, and he contends that the 
conditions developed secondary to the foot disability, not that 
it was present in service.  Additionally, although the examiner 
suggested that a knee condition provides a better explanation of 
"any ascending joint pathology," this does not address whether 
the back disability was aggravated by the foot condition.  As a 
consequence, he must be afforded an additional examination, which 
focuses on the etiology of the back and neck disability.  The 
examination must also provide the diagnoses for the Veteran's 
cervical and lumbar spinal conditions.  In this regard, although 
on the examination, the Veteran was diagnosed as having neck pain 
and low back pain; the examination also included X-rays which 
were interpreted as showing degenerative disc disease in the 
cervical and lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) for service connection 
for cervical and lumbar spine disabilities 
on a secondary basis.  The notice should 
be sufficient to convey the information 
that service connection may be granted on 
a secondary basis for a disability which 
is proximately due to or the result of an 
established service-connected disorder, 
and that secondary service connection may 
also be established for a disorder which 
is aggravated by a service- connected 
disability; compensation may be provided 
for the degree of disability (but only 
that degree) over and above the degree of 
disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(a), (c) 
(2009); see Allen v. Brown, 8 Vet. App. 
374 (1995).  In addition, the notice 
should provide information regarding any 
medical or lay evidence, that is necessary 
to substantiate the claim, and of the 
Veteran's and VA's respective obligations 
for obtaining specified different types of 
evidence. 

2.  Thereafter, schedule the veteran for a 
VA examination, to determine (a) the 
correct diagnoses for any current lumbar 
and cervical spine disabilities, and (b) 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such lumbar and/or 
cervical spine disability was caused or 
aggravated (made permanently worse) by the 
Veteran's service-connected bilateral 
Taylor bunions.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review.  A rationale 
for the opinion must be provided.   

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims for service connection for cervical 
and lumbar spine disabilities, claimed 
secondary to bilateral Taylor bunions.  If 
either claim is denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


